
	
		I
		111th CONGRESS
		1st Session
		H. R. 3587
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. Schauer (for
			 himself, Mr. Blumenauer,
			 Mr. Hare, Mr. Kildee, Ms.
			 DeGette, Mr. Spratt,
			 Mr. Courtney,
			 Mr. Gutierrez, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to reduce the
		  interval for the issuance of benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Nutritious Food for Health Families
			 Act of 2009.
		2.AmendmentSection 7(g)(2)(A)(ii) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2016(g)(2)(A)(ii)) is amended by striking
			 40 and inserting 17.
		3.Effective date;
			 application of amendment
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall take effect
			 90 days after the date of the enactment of this Act.
			(b)Application of
			 amendmentThe amendment made by this Act shall not apply with
			 respect to certification periods that begin before the effective date of this
			 Act.
			
